DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long et al [US 2021/0225992].

an array substrate (001) (pp [0097]); 
a light emitting device layer (031) (pp [0202]) comprising an anode layer (030) (pp [0202]-[0203]) formed on the array substrate, wherein the anode layer has a sandwich structure of a first indium tin oxide (ITO) layer, an Ag layer, and a second ITO layer; 
a dam group (004) (pp [0197]) comprising at least one dam (0041, 0042) (pp [0189]) arranged around an edge of the light emitting device layer; 
a protective film (017) (pp [0157]-[0158]) covering at least a part of at least one side wall of the at least one dam, wherein a slope of a side wall of the protective film away from the at least one dam is less than a slope of a side wall of the at least one dam; and 
a packaging structure (021) (pp [0197]) formed on the light emitting device layer and completely covering the light emitting device layer, the at least one dam, the protective film, and the array substrate.

    PNG
    media_image1.png
    901
    1044
    media_image1.png
    Greyscale


With respect to claim 2, Long et al (figs. 18-20) disclose that wherein the protective film (017) (pp [0157]-[0158]) completely covers the at least one dam.

With respect to claim 3, Long et al (figs. 18-20) disclose that wherein the protective film (017) (pp [0157]-[0158]; [0199]) is made of epoxy resin, aluminum-based organic-inorganic composite film, or hexamethyldisiloxane.


With respect to claim 6, Long et al (figs. 18-20) disclose a flexible display panel, comprising: 
an array substrate (001) (pp [0097]); 
a light emitting device layer (031) (pp [0202]) comprising an anode layer (030) (pp [0202]-[0203]) formed on the array substrate; 
a dam group (004) (pp [0197]) comprising at least one dam (0041, 0042) (pp [0189]) arranged around an edge of the light emitting device layer; 
a protective film (017) (pp [0157]-[0158]) covering at least a part of at least one side wall of the at least one dam; and 
a packaging structure (021) (pp [0197]) formed on the light emitting device layer and completely covering the light emitting device layer, the at least one dam, the protective film, and the array substrate.

With respect to claim 7, Long et al (figs. 18-20) disclose that wherein the anode layer (030) (pp [0202]-[0203]) has a sandwich structure of a first indium tin oxide (ITO) layer, an Ag layer, and a second ITO layer.



With respect to claim 9, Long et al (figs. 18-20) disclose that wherein the protective film (017) (pp [0157]-[0158]; [0199]) is made of epoxy resin, aluminum-based organic-inorganic composite film, or hexamethyldisiloxane.

With respect to claim 11, Long et al (figs. 18-20) disclose that wherein a slope of a side wall of the protective film (017) away from the at least one dam is less than a slope of a side wall of the at least one dam (0041, 0042).

With respect to claim 12, Long et al (figs. 18-20) disclose that wherein the light emitting device layer further comprises a pixel definition layer (007) (pp [0147]) disposed on the anode layer, and the at least one dam (0041, 0042) is on a same layer as the pixel definition layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al [US 2021/0225992].
	Long does not teach exactly the obtuse triangle shape of the protective film as claimed, it would have been an obvious matter of design choice to have the shape of the protective film as applicant claimed, since such a modification would have involved a mere change in the shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1995). It appears that these changes produce no functional differences and therefore would have been obvious.

Allowable Subject Matter
Claims 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892